Citation Nr: 1113270	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The Veteran's current left hip disorder is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

2.  The competent evidence of record does not show that the Veteran's currently diagnosed erectile dysfunction is related to military service or to a service-connected disability.

3.  The competent evidence of record does not show that the Veteran's currently diagnosed gastroesophageal reflux disease (GERD) is related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in, or aggravated by, active military service, and it cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Erectile dysfunction was not incurred in or aggravated by active military service, nor is it proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  GERD was not incurred in or aggravated by active military service, nor is it proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's September 2010 remand, the RO obtained and associated with the claims file the Veteran's records from the Social Security Administration.  While an October 2008 VA treatment report indicated that the Veteran was seen by a private orthopedist, Dr. C.F., for his left hip disorder, these records not included in the claims file.  In this regard, in an October 2010 letter, the RO requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider who have treated him for his left hip disorder, to obtain relevant treatment records.  However, the record reflects that the Veteran did not respond.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, the Board finds that there has been substantial compliance with its September 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Furthermore, the VA has provided the Veteran with VA examinations to determine the etiology of any erectile dysfunction and/or GERD found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical examinations were based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Additionally, the VA examiners provided written rationales for the conclusions reached and the Board therefore concludes that these examinations are adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  With respect to the Veteran's claim of service connection for a left hip disorder, as the evidence of record does not suggest a link between the Veteran's current left hip disorder and his military service, the Board concludes that a VA medical examination addressing the etiology of this condition is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records, to include his October 1974 separation examination report, are negative for any complaints, treatments, or diagnoses of a left hip, genitourinary, or gastrointestinal disorder.

A September 1997 VA treatment record noted a diagnosis of GERD.  A March 2003 VA treatment report noted the Veteran's past medical history of GERD.  As to the Veteran's genitourinary history, he denied any erectile or ejaculatory dysfunction.  He also denied any painful joints, arthralgias, joint erythemia, muscle weakness, pain, or lower extremity edema with regard to the musculoskeletal system.

The Veteran was afforded a VA examination in May 2008.  The VA examiner stated that he interviewed the Veteran, conducted a focused physical examination, and reviewed the evidence of record as contained in the Veteran's claims file.  The Veteran stated that he experienced mild heartburn that occurred up to two to three times per day.  He reported pyrosis and occasional regurgitation of liquid contents that occasionally awakened him from sleep at night.  The examiner noted that there was no history of abdominal or gastrointestinal surgeries.  The examiner stated that following an extensive search of medical resources, to include online medical resources regarding GERD and posttraumatic stress disorder (PTSD), there was no evidence, research, or evidence-based medical literature to support that GERD was caused by or a complication of PTSD.  The examiner opined that the Veteran's GERD was not due to, or a result of, his service-connected PTSD.  In support of this opinion, the examiner offered the following rationale:

Medical literature is silent regarding evidence that PTSD, a mental disorder, can serve as a causative or etiologic agent for the development of gastroesophageal reflux disease.  Although it is known that stress can cause transient increase in stomach hyperacidity, this [V]eteran's [GERD] is not due to, or permanently aggravated by, his PTSD.  [The] Veteran describes symptomatology of his [GERD] can occur independent of any PTSD symptomatology.  It is most likely that [the] [V]eteran's symptoms of heartburn/pyrosis would have occurred in this [V]eteran, progressed[,] and responded to treatment as it has, independent of a diagnosis of PTSD.

An August 2008 private treatment report reflects that the Veteran underwent an upper gastrointestinal study, with a complaint of heartburn and epigastric pain.  The impression was a small sliding hiatal hernia with some gastroesophageal reflux but otherwise negative upper gastrointestinal series.

The Veteran underwent a VA genitourinary examination in August 2008.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner first stated that the Veteran's claim for sexual dysfunction was interpreted to mean erectile dysfunction in view of his report that he was completely unable to get an erection.  The examiner opined that sexual dysfunction was not caused by, a result of, or aggravated by service-connected PTSD.  In reaching this conclusion, the examiner stated

Medical literature is silent as to any evidence that PTSD, a mental disorder, can serve as a causative or etiologic agent for the development of erectile dysfunction.  Although it is known that stress can potentially cause sexual dysfunction, such as alterations in libido, this [V]eteran's [erectile dysfunction] is less likely as not specifically due to, or permanently aggravated by, his PTSD.  [The] Veteran describes [erectile dysfunction] [symptoms] as a complete inability to get an erection.  It is at least as likely as not his erectile dysfunction represents a physiological condition independent of his PTSD symptomatology.  It is most likely that [the] [V]eteran's [erectile dysfunction] is not aggravated by his PTSD, as he describes a complete inability to achieve and maintain an erection[,] which apparently does not vary with regards to PTSD symptomatology or flare-ups.

In an October 2007 VA treatment report, the Veteran reported that he had been having left hip pain for the previous four to six months.  He stated that the pain was a burning pain, worse when climbing in and out of the truck.  He reported that he tried over-the-counter pain medication without improvement of symptoms.  The diagnosis was degenerative joint disease of the left hip.  X-ray of the left hip indicated a possible abnormality in the left proximal femoral neck.  It was noted that this could be reactive changes from all his activity or a possible stress fracture.  

An October 2008 VA treatment report reflects that the Veteran was seen with a chief complaint of left hip pain.  He reported left hip pain for the previous six months and slight numbness in the location of the pain, but denied radiation of the pain or numbness down the left lower extremity.  It was noted that the Veteran had a private magnetic resonance imaging, which was negative, and underwent two corticosteroid injections without improvement of symptoms.

Subsequent VA treatment reports, dated in January and August 2010, show diagnoses of the Veteran's reflux disease.

Left Hip Disorder

After reviewing the evidence of record, the Board finds that service connection is not warranted for a left hip disorder.  There is currently diagnosed degenerative joint disease of the left hip.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, service treatment records do not demonstrate complaints of or treatment for any hip condition.  At the October 1974 separation examination, no abnormalities were found regarding the Veteran's left hip.  Thereafter post service records also failed to document any complaints of or treatment for any left hip disorder for more than 33 years after his discharge from service.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).  Moreover, the March 2003 VA examination showed no musculoskeletal abnormalities, to include no painful joints.  The record also reflects that the Veteran first reported his left hip pain in October 2007, at which time he reported that he had experienced the left hip pain for the previous four to six months only.

Furthermore, there is no medical evidence of record relating the Veteran's current left hip disorder to his military service.  To the extent that the Veteran contends that his current left hip disorder is in some way related to his military service, the Board finds that such contention is not competent evidence on the etiology of his left hip disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician in orthopedics.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); but cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  Moreover, the clinical findings at service separation examination and post-service findings in the March 2003 VA treatment report specifically found no joint abnormalities by which continuity of symptomatology is demonstrated.  The absence of any treatment or even reference to left hip problems for over 33 years, along with the examination findings of no joint abnormalities on service separation and in the post-service treatment records, is far more probative on this issue than the Veteran's vague notion that his left hip disorder is related to his service.  Thus, the Veteran's contention on causation does not establish a link between his current left hip disorder and his military service.  Accordingly, service connection for a left hip disorder is not warranted.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction and GERD

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

After reviewing the evidence of record, the Board finds that the medical evidence of record does not show that the Veteran's erectile dysfunction or GERD is related to military service or to service-connected PTSD.  

With respect to his claim for erectile dysfunction, the Veteran reported complete inability to achieve erection.  The Board finds that the Veteran's statements are competent evidence of his current genitourinary symptoms and his complaints are credible in that regard.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, a current disability of erectile dysfunction is established.  See Degmetich, 104 F.3d at 1333.  However, the evidence of record does not support and the Veteran does not contend that the Veteran's current erectile dysfunction is directly related to his military service.  The record reflects that there has not been a continuity of symptomatology with regard to this disorder.  The Veteran's service treatment records are negative for complaints, treatments, or diagnoses of erectile dysfunction.  After separation from service, the first evidence of record documenting the Veteran's erectile dysfunction is his present claim filed in April 2007, approximately 33 years after military discharge.  More importantly, in the March 2003 VA treatment report, the Veteran specifically denied any erectile or ejaculatory dysfunction.

Additionally, the Board concludes that the evidence of record does not support a grant of service connection for erectile dysfunction on a secondary basis, as the evidence does not show that the Veteran's erectile dysfunction was either caused by or aggravated by his service-connected PTSD.  There is competent medical evidence of record discounting any notion that the Veteran's current erectile dysfunction is related to his service-connected PTSD.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (indicating, like Velez, that competent medical nexus evidence is required to associate the right knee disorder with a service-connected disability).  Here, the August 2008 VA examiner concluded that the Veteran's erectile dysfunction was not caused by or aggravated by his PTSD.  In reaching the conclusion, the examiner offered a rationale that there was no medical literature showing that PTSD, a mental disorder, could serve as a causative or etiologic agent for the development of erectile dysfunction.   The examiner further explained that although stress could potentially cause sexual dysfunction, such as alterations in libido, the Veteran's complete inability to get erection represented a physiological condition independent of his PTSD symptomatology.  The examiner also stated that the Veteran's erectile dysfunction was not aggravated by his PTSD as he described a complete inability to achieve and maintain an erection, which did not vary with regards to PTSD symptomatology or flare-ups.

With respect to the Veteran's claim of service connection for GERD, there is a currently diagnosed GERD.  See Degmetich, 104 F.3d at 1333.  However, there is no medical evidence of record that this disorder was diagnosed prior to 1997, almost 23 years after separation from active duty.  See Mense, 1 Vet. App. at 356.  Additionally, there is no medical evidence of record relating it to his military service or service-connected PTSD.  See Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 512 and McQueen, 13 Vet. App. at 237.  The only medical opinion of record pertaining to the etiology of the Veteran's GERD is negative to his claim.  See Colvin, 1 Vet. App. at 175 (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Specifically, the May 2008 VA examiner opined that the Veteran's GERD was not due to or permanently aggravated by his service-connected PTSD.  The examiner first noted that after an extensive search of medical resources regarding GERD and PTSD, there was no evidence, research, or evidence-based medical literature to support that GERD was caused by or a complication of PTSD.  The examiner then stated that although stress was known to cause transient increase in stomach hyperacidity, the Veteran described symptomatology of his GERD could occur independent of any PTSD symptomatology.  The examiner therefore concluded that the Veteran's symptoms of heartburn would have occurred, progressed, and responded to treatment as it had, independent of a diagnosis of PTSD.  Accordingly, service connection for GERD on a direct or secondary basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The online medical treatises submitted with regard to the relationship of PTSD to physical health problems do not specifically address the Veteran's situation or provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Thus, the articles cannot be used to establish a medical nexus between the Veteran's current erectile dysfunction or GERD and his service-connected PTSD.

To extent that the Veteran contends that his erectile dysfunction and GERD were caused by military service or by his service-connected PTSD, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for erectile dysfunction or GERD.  Espiritu, 2 Vet. App. at 495.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377 and Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether the Veteran's PTSD led to his erectile dysfunction and/or GERD does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that erectile dysfunction and/or GERD was the result of his military service or PTSD.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that his statements as to medical causation are not competent evidence to establish service connection for erectile dysfunction or GERD.  Id.  

Upon review and consideration of the medical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for erectile dysfunction and GERD, to include as secondary to service-connected PTSD.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.

Service connection for GERD, to include as secondary to service-connected PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


